DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claims 2-7, the prior art of record does not teach a display device comprising: an optical switching member having a first substrate, a second substrate, and a liquid crystal layer held between the first substrate and the second substrate; a light guide plate including a main surface and a side surface; a light source including a front side surface facing the side surface of the light guide plate; a frame including an inner side facing the side surface; an optical sheet disposed between the optical switching member and the light guide plate; and an adhesive member overlapping a part of the optical sheet and the frame, wherein the front side surface of the light source is configured to emit light to the side surface of the light guide plate, the main surface of the light guide plate is configured to emit light toward the optical sheet, and the optical sheet overlaps the light guide plate, and the optical sheet adheres to the frame with the adhesive member.
Kobayashi US 2011/0149195 does teach a display device comprising: an optical switching member having a first substrate, a second substrate, and a liquid crystal layer held between the first substrate and the second substrate; a light guide plate including a main surface and a side surface; a light source including a front side surface facing the side surface of the light guide plate; a frame including an inner side facing the side surface; an optical sheet disposed between the optical switching member and the light guide plate; and an adhesive member overlapping a part of the optical sheet and the frame, wherein the front side surface of the light source is configured to emit light to the side surface of the light guide plate, the main surface of the light guide plate is configured to emit light toward the optical sheet, and the optical sheet overlaps the light guide plate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU VU whose telephone number is (571)272-1562. The examiner can normally be reached 11:00 - 7:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on 571-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU VU/Primary Examiner, Art Unit 2871